Citation Nr: 1527015	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  07-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954, from June 1957 to July 1961, and from October 1961 to October 1968.  The Veteran died in September 2005 and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as adenocarcinoma of the colon. 

2.  At the time of his death, service connection was in effect for headaches and dizziness, residuals of posttraumatic encephalopathy, secondary to shell fragment wound; skull defect residuals, secondary to shell fragment wound; right leg varicose veins; right inguinal hernia; defective hearing in the left ear; healed fracture of the left carpal navicular bone; and right shoulder bursitis.
 
3.  The probative evidence of record does not show that the listed cause of the Veteran's death is related to his periods of active military service or that any of the Veteran's service-connected disabilities were a primary or contributory cause of his death.

4.  The probative evidence of record does not show that the claimed heart and lung disorders contributed to the Veteran's death.
CONCLUSION OF LAW

A disability incurred in or aggravated by service, or presumed to have been incurred in service, did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, the appellant was provided notification letters in November 2005, November 2009, and June 2012 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds; Hupp v. Shinseki, 329 Fed. App. 277 (2009).  After the notice letter was provided to the appellant, the claim was readjudicated in a February 2015 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the appellant has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, service personnel records, and VA treatment records.  

The Board is cognizant that a copy of the Veteran's records from the Social Security Administration (SSA) has not been associated with the record.  In a January 2010 letter, the RO informed the appellant that the Veteran's SSA folder had been destroyed and to submit any records in her possession.  In a March 2010 VA Memorandum, the RO also made a formal finding regarding the unavailability of the Veteran's SSA records, noting that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The appellant has not identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.  

In addition, VA medical opinions with respect to the claim on appeal were obtained in May 2014, August 2014, and February 2015.  VA's duty to assist additionally specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2015 VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the record.  In particular, the examiner considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.  38 U.S.C.A. § 5103A(a).

The appellant's claim was previously before the Board in August 2009, May 2011, July 2014, and November 2014 and remanded for additional evidentiary development, to include obtaining an adequate VA medical opinion.  The requested development was completed as directed and the appellant's claim is now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran died in September 2005.  The final VA hospital discharge summary listed principal diagnoses of adenocarcinoma of the colon and rectal cancer with new lung masses noted, left lower extremity deep vein thrombosis, history of coronary artery disease, atrial fibrillation, and hypertension.  The Veteran's certificate of death lists the immediate cause of death as adenocarcinoma of the colon.  At the time of his death, service connection was in effect for headaches and dizziness, residuals of posttraumatic encephalopathy secondary to shell fragment wound; skull defect residuals secondary to shell fragment wound; right leg varicose veins; right inguinal hernia; defective hearing in the left ear; healed fracture of the left carpal navicular bone; and right shoulder bursitis.

The appellant filed an application for Dependency and Indemnity Compensation benefits in October 2005, asserting that the Veteran's colon cancer was caused by herbicide exposure during active duty service in Vietnam.  She also alleged that the Veteran had lung cancer and a heart disorder, which contributed to his death.  Finally, the appellant argued that the Veteran's service-connected disabilities were a contributory cause of his death.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service, the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such malignant tumors and cardiovascular-renal disease, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including respiratory cancers and ischemic heart disease, are deemed service-connected.  38 C.F.R. § 3.309(e).  Based on the Veteran's active duty service in the Republic of Vietnam, as documented in his service personnel records, he is presumed to have been exposed to herbicides.  Colorectal cancer is not among the list of diseases available on a presumptive basis in situations where a veteran was exposed to herbicides during active duty service.  38 C.F.R. § 3.309(e).  In a Notice published in the Federal Register in May 2003, VA determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for gastrointestinal tract tumors, including stomach, colon, rectal, and pancreatic cancers.  See 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003).  This does not, however, preclude a claimant from establishing service connection for colorectal cancer on direct basis, to include as due to exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are silent for any findings or diagnosis of any type of colon, lung, or heart disorder, but show that he was wounded while in Vietnam in 1968.  

Post-service VA treatment records reflected that colon cancer was diagnosed in 1995 and underwent a hemicolectomy.  The Veteran was asymptomatic until June 2000 when an evaluation revealed recurrent colon cancer.  He then underwent a partial colectomy in July 2000.  The Veteran was also treated for atrial fibrillation/arrhythmia and coronary artery disease in 2000.  In July 2003, the Veteran was treated for recurrent adenocarcinoma of the rectum and received a palliative course of external beam radiation to a left pelvic/groin mass.  Additional treatment records dated in 2004 show findings of recurrent metastatic colorectal cancer, coronary artery disease, hypertension, and atrial fibrillation.  Computed tomography (CT) scans dated in June 2004 revealed a previously seen but stable 1.5 centimeter left lung lesion.  The scan was noted to show a new right upper lung nodule and tiny nodule in the left lung.  In September 2005, the examiner diagnosed end stage adenocarcinoma with "mets" to pelvis and lung.

In August 2009 and May 2011, the Board remanded this matter for additional development, to include instructing the RO to obtain a VA medical opinion to determine the etiology of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2014).  The Board repeatedly ordered that a VA examiner provide opinions as to whether any of the Veteran's service-connected disabilities either caused or substantially contributed to the cause of the Veteran's death; whether the Veteran's colon cancer was related to inservice herbicide exposure; whether the Veteran had lung cancer and/or a heart disorder, which contributed to his death; and, if so, whether any diagnosed lung cancer and/or heart disorder was directly related to the Veteran's military service.

In a May 2014 VA medical opinion, the VA examiner, a VA nurse practitioner, noted review of the record and opined that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In the cited rationale, the examiner indicated that there was no clinical correlation between the Veteran's extensive colon and rectal cancers and his service-connected disabilities.  The examiner then simply included a brief recitation of the clinical history of the Veteran's colon and rectal cancer treatment. 

In July 2014, the Board again remanded this matter, seeking a VA medical opinion from a VA physician that included a well-reasoned rationale to each of the ordered medical opinion.  The Board determined that the May 2014 VA medical opinion was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Instead of obtaining the requested medical opinion from a VA physician, the RO sent the record back to the VA nurse practitioner who drafted the inadequate May 2014 VA medical opinion.  In an August 2014 VA medical opinion, the VA nurse practitioner reiterated the prior inadequate findings and failed to provide a well-reasoned rationale when responding to each of the requested medical opinions.  For instance, when requested to provide an opinion as to whether the Veteran's colon cancer was causally related to events during his military service or any incident therein, to include herbicide exposure, the VA examiner simply responded with a two word retort, "not presumptive".

In November 2014, the Board again remanded this matter, seeking a VA medical opinion from a VA physician that included a well-reasoned rationale to each of the requested medical opinions.  

In a February 2015 VA medical opinion, the examiner, a VA physician, noted review of the conflicting medical evidence, including VA treatment records.  The examiner first opined that the Veteran's service-connected disabilities did not cause or substantially contribute to the Veteran's death, noting that none of those diagnosed disabilities would have contributed in any way to the Veteran's colon cancer.  The examiner then opined that the Veteran's colon cancer was not causally related to events during his military service or any incident therein, to include herbicide exposure.  In the cited rationale, the examiner noted that herbicide exposure had not been shown to cause an increased risk of colon cancer and that there were not any other exposures documented that would be related to colon cancer.  

The examiner further indicated that the Veteran did not have lung cancer, as review of the record did not reveal a diagnosis of primary lung cancer.  The examiner acknowledged that there was a mention of a possible new lung primary in one note but determined that it was never pursued and that later lung lesions were attributed to the metastatic colon cancer.  The examiner also acknowledged that the Veteran had ischemic heart disease at the time of his death but found that it did not contribute to his death.  It was noted that the focus of the Veteran's health problems was related to his progressive colon cancer, as that was the disease that was advancing and causing deterioration in his health.

Service connection for the cause of the Veteran's death is not warranted.  As an initial matter, there is no factual basis in the record that any heart or lung disorder or any condition listed on the Veteran's death certificate was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1968.  Available service treatment records do not reflect any heart, lung, or colon findings.

Post-service medical evidence of record first showed colon, heart, and lung findings many years after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that any colon, heart, or lung disorder was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service in 1968.  

Significantly, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's fatal disorder and his active military service.  The probative evidence of record also does not show that the claimed heart and lung disorders contributed to the Veteran's death.  In addition, evidence of record also does not reflect that the Veteran's cause of death was in any way related to his service-connected disabilities.  In fact, the February 2015 VA examiner specifically concluded that none of the Veteran's service-connected disabilities would have contributed in any way to his colon cancer.  The examiner also opined that the Veteran's colon cancer was not causally related to events during his military service or any incident therein, to include herbicide exposure.  It was further determined that the Veteran did not have primary lung cancer, that lung findings were essentially attributed to the Veteran's colon cancer, and that while the Veteran had ischemic heart disease at the time of his death, it did not contribute to his death.

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed cause of death or any diagnosed lung disorder were incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The Veteran is presumed to have been exposed to herbicides and had ischemic heart disease at the time of his death.  However, the February 2015 VA examiner clearly opined that the diagnosed heart disorder did not contribute to his death.  

In addition, the appellant's statements as to the whether the Veteran's death was caused by or aggravated by a disability incurred during service is not competent evidence, as the appellant is not qualified to draw medical conclusions.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

Service connection for the cause of Veteran's death is not warranted, as the evidence of record does not establish, either on a direct or presumptive basis, that the cause of death listed on the Veteran's death certificate was related to his military service.  Evidence of record also does not establish that any service-connected disability or any diagnosed heart or lung disorder was a primary or contributory cause of his death.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


